Citation Nr: 9912042	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-06 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
calcified nodules of both lungs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois  (RO), which denied the benefit sought on 
appeal.   


FINDING OF FACT

No current respiratory or other symptoms have been associated 
with the veteran's calcified nodules of both lungs.


CONCLUSION OF LAW

The criteria for a compensable evaluation for calcified 
nodules of both lungs have not been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6834 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased evaluation for his 
service-connected calcified nodules of both lungs.  He 
maintains that the evaluation assigned for this disability 
does not accurately reflect its severity.

Service medical records show that during his November 1970 
discharge examination, X-ray examination revealed multiple 
parenchymal calcification.  The examiner opined that this 
condition was probably due to old granulomatous disease, 
which he suspected was histoplasmosis.

The report of a January 1971 VA examination shows complaints 
of shortness of breath.  The report noted that the November 
1970 discharge examination report indicated that a skin test 
for tuberculosis was negative, and that no skin test had been 
performed for histoplasmosis.  The January 1971 VA 
examination report noted that the veteran reportedly smoked 
about a package of cigarettes a day.  The report noted that 
the veteran showed no wheezing, chest pains, hemoptysis, 
fever or night sweats, and stated that he was a little short 
of breath such that he could not run a mile and a half as 
well as he used to.  On examination, the veteran was in no 
apparent respiratory distress.  His expansion was free and 
equal, without use of accessory muscles of respiration; 
measurements were 33 and 37.  Percussion note was resonant 
and breath sounds were vesicular.  There were no rales, 
rhonchi or wheezes elicited on quiet breathing during 
recumbency or after cough.  The report noted that there was 
no spontaneous cough, expectoration, cyanosis, dyspnea or 
clubbing of fingers.  The report of X-ray examination noted 
that there were a number of submillary nodules scattered 
throughout both lung fields.  The diagnosis was pulmonary 
calcification, as shown by X-ray. 

A May 1971 rating decision granted service connection for 
calcified nodules of both lungs.  A noncompensable disability 
evaluation was assigned.  

The report of a January 1994 VA examination shows a reported 
history of dyspnea on exertion, not associated with wheezing.  
The report noted that the veteran did not have cough or 
sputum production, and had no history of loss of weight; and 
no history of any lung problems in the past.  The veteran was 
reportedly a chronic smoker for the past 20 years.  On 
examination, the lungs were clear.  Pulmonary function tests 
showed an FEB 1 of 3.39 liters at 89 percent directed; FVC of 
4.91 liters at 102 percent directed.  The ratio was reduced 
to 69.  The bronchodilator response was inadequate.  Total 
lung capacity was normal.  The diffusing capacity was mildly 
reduced at 65 percent.  Oxygen saturation was 96 percent on 
room air.  Chest X-rays from November 1993 showed mild COPD 
(chronic obstructive lung disease) changes with some old 
calcified granuloma in both lung fields.  The assessment was 
that the veteran was presently having mild COPD, probably as 
a result of his chronic smoking; and that his dyspnea on 
exertion appeared to be related to his mild chronic 
obstructive lung disease.  

A May 1994 rating decision continued the assignment of a 
noncompensable evaluation for the veteran's service connected 
calcified nodules of both lungs; and denied service 
connection for chronic obstructive pulmonary disease.  

The claims file contains VA medical records from May 1993 
through April 1995, regarding treatment for various 
conditions. 

The current claim for an increased evaluation was initiated 
in March 1997, when the veteran stated that he was having 
trouble breathing, and difficulty walking any distance, 
climbing stairs, or doing anything strenuous.  

The report of an October 1997 VA examination shows a history 
of dyspnea on exertion for the previous 15 to 20 years.  The 
veteran complained of getting short winded after walking 
three or four blocks, or up two or three flights of stairs.  
He denied any wheezing, cough, sputum production, hemoptysis, 
fever, night sweats or loss of weight.  The report noted that 
the veteran was a chronic smoker and smoked one and a half 
packs per day for the past 23 years, and quit 14 months ago.  
On examination, the chest was clear to auscultation, and 
there was no edema, cyanosis or clubbing in the extremities.  
The report noted recent pulmonary function testing results 
for FEV1/FVC of 68, FEV1 3.29 liters, 92 percent predicted, 
FVC 4.85, 108 percent predicted.  There was no response to 
bronchodilator therapy.  The interpretation was that there 
was a mild obstructive pattern.  The report noted that no 
change was shown when compared with the pulmonary function 
tests performed in January 1994.  Chest X-ray examination 
results were within normal limits.  The diagnosis was mild 
COPD.  

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  That is, the Board finds that he has presented a 
claim that is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed with respect 
to this issue and that no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
statute.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1998) and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the 
service medical records and all other evidence of record 
pertaining to the history of the disability in question have 
been reviewed.  Nothing in the historical record suggests 
that the current evidence of record is not adequate for 
rating purposes.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Where the particular disability for which the veteran is 
service connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but the anatomical location and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (1998); see also 
Lendenmann v. Principi, 3 Vet. App. 345, 348 (1992); Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  Conjectural 
analogies will be avoided, as will the use of analogous 
ratings for conditions of doubtful diagnosis, or for those 
not fully supported by clinical and laboratory findings.  38 
C.F.R. § 4.20 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. §§ 
3.102, 4.3 (1998).

Service connection is in effect for calcified nodules of both 
lungs.  In a May 1971 rating decision, the disability was 
originally rated under 38 C.F.R. § 4.79, Diagnostic Code 6899 
(1998); and assigned a noncompensable evaluation.  That 
evaluation has remained in effect since then.  In a May 1994 
rating decision, the diagnostic code was hyphenated to 
include 38 C.F.R. § 4.97, Diagnostic Code 6810, pursuant to 
which, the veteran's pulmonary disability was rated by 
analogy to  serofibrinous pleurisy; and the noncompensable 
evaluation was continued.  The May 1994 rating decision also 
denied a claim for chronic obstructive pulmonary disease.  

The veteran's calcified nodules of both lungs was previously 
rated by analogy to serofibrinous pleurisy, under 38 C.F.R. 
Part 4, Diagnostic Codes 6810, 6899.   Under Diagnostic Code  
6810, chronic pleurisy, fibrous, following lobar pneumonia 
and other acute diseases of the lungs or pleural cavity, 
without empyema, is considered a nondisabling condition; 
except with diaphragmatic pleurisy, pain in the chest, 
obliteration of costophrenic angles, and tenting of 
diaphragm.  If so, a 10 percent evaluation is warranted.  38 
C.F.R. Part 4, Diagnostic Codes 6810, 6899. 

Under the recently effective regulations for rating pulmonary 
disorders, Diagnostic Code 6810 no longer exists as a 
diagnostic code, and as discussed below, the veteran's 
pulmonary disorder is more appropriately evaluated under 
different criteria. 61 Fed. Reg. 46720-46731 (September 5, 
1996), effective October 7, 1996.  Since his claim for an 
increase was received after the new regulations became 
effective in October 7, 1996, the veteran's pulmonary 
disability must be evaluated under the newly effective 
criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

On review of the record, the Board notes that the veteran's 
pulmonary disability was originally granted service 
connection based on reports of a service discharge 
examination, and a January 1971 VA examination.  These 
records indicate that a number of submillary nodules, 
diagnosed as pulmonary calcifications, were shown on X-ray 
examination as scattered throughout both lung fields; and 
were believed to  probably be due to an old granulomatous 
disease.  On this basis, under the recently effective 
regulations, the veteran's service connected pulmonary 
disability is more appropriately evaluated under 38 C.F.R. § 
4.97, Diagnostic Code 6828, eosinophilic granuloma of the 
lung.  

Effective October 7, 1996, under Diagnostic Code 6828 (1998), 
Chronic pulmonary interstitial disease with persistent fever, 
weight loss, night sweats, or massive hemoptysis, warrants a 
100 percent evaluation. Chronic pulmonary interstitial 
disease requiring suppressive therapy with no more than 
minimal symptoms such 
as occasional minor hemoptysis or productive cough warrants a 
50 percent evaluation. With minimal symptoms such as 
occasional minor hemoptysis or productive cough, a 30 percent 
evaluation is in order. Healed and inactive lesions, 
asymptomatic, will be evaluated as noncompensable.

After a review of the probative evidence, the Board finds 
that the veteran's calcified nodules of both lungs do not 
warrant a compensable evaluation.  Significantly, there are 
no current findings to indicate that the veteran has active 
granulamatous disease or residuals thereof.  On the contrary, 
the clinical evidence indicates that the veteran's symptoms 
of mild obstructive pattern has been related to a diagnosis 
of COPD, which has not been related to service or to his 
service connected calcified nodules of both lungs.  Without 
medical evidence of additional pathology or functional 
impairment related to his service connected disorder, to 
include at least chronic minimal symptoms such as occasional 
minor hemoptysis or productive cough, the criteria for a 
higher evaluation are not met.

While the veteran is competent to describe symptoms, the 
attribution of the symptom of shortness of breath to the 
service-connected calcified nodules of both lungs is a 
medical determination which the veteran is not competent to 
make.   Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, at the October 1997 VA  examination, while the 
veteran's complaints of getting short winded were noted, the 
relevant diagnosis was mild COPD.  The physician did not 
attribute the veteran's complaints to the residual pulmonary 
calcifications.  Moreover, during a January 1994 VA 
examination, the assessment was that the veteran's dyspnea on 
exertion appeared to be related to his mild COPD.  
Accordingly, a noncompensable rating is appropriate.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).


ORDER

A compensable evaluation for calcified nodules of both lungs 
is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

